DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-28 directed to inventions non-elected without traverse.  Accordingly, claims 18-28 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show the heat flow management device comprising a refrigerant circulation, a power train coolant circulation, and a heating line heat carrier circulation, wherein a first 3-way valve is disposed downstream of the chiller, and the coolant selectively flows from downstream of the chiller to the electric motor heat exchanger or upstream of the battery cooler through the first 3-way valve.
The closest prior art of record Johnston (US2016/0107508A1, as previously cited) teaches a multi-mode thermal management system comprising a refrigerant circulation, a power train circulation, and a heating line heat carrier circulation, wherein the powertrain circulation of Johnston has a four-way valve (561) downstream of the chiller and upstream of the battery cooler, but fails to teach the valve selectively connecting to the electric motor heat exchanger.  Modifying the four way valve (561) of Johnston to be a three-way valve connecting to the electric motor heat exchanger would change the principle of operation of the circuits of Johnston, thereby rendering the circuits of Johnston unsatisfactory for their intended purpose.  Therefore, the prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-77407740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS RUBY/Primary Examiner, Art Unit 3763